VICKERY, PJ.
The main error relied upon in this court is that the contract between these persons, the plaintiffs and the defendant below, was in writing, and that the evidence which they sought to introduce and did introduce as to the inducement, would violate the parol evidence rule, and was admitted con-contrary to law and over the objection of the defendant below, as it was an effort to change or modify a written contract by parol agreement, and this has been the main argument before our court. We do not so regard the introduction of this evidence.
Now the books are filled with cases and the text books on contracts all differentiate between the conversations and the promises which were the inducement to the parties entering into the contract from that evidence which tends to modify or change the contract by parol evidence, so that it would be other than appeared in writing. There is no effort to reform this contract; there is no effort to show that these promises which were the inducement to enter into this contract were to be made a part of the contract itself. Consequently the parol evidence rule does not apply.
The evidence was admissable as already stated, not to change or modify the contract by parol, but to show by what inducement these parties were led to enter into this contract.
Having covered all the errors complained of and finding none whereby we would be justified in reversing this judgment, the same will be affirmed.
Sullivan, J, concurs.. Levine, J, dissents.